NO. 07-02-0380-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                    OCTOBER 15, 2002
                             ______________________________

                                           CINDY HILL,

                                                              Appellant

                                                  v.

                                 LUBBOCK NATIONAL BANK,

                                                  Appellee
                          _________________________________

           FROM THE COUNTY COURT OF LAW NO. 2 OF LUBBOCK COUNTY;

                  NO. 2002-592,850; HON. DRUE FARMER, PRESIDING
                         _______________________________

Before QUINN and REAVIS JJ., and BOYD, SJ.1

       Appellee Lubbock National Bank (the Bank) obtained a final judgment against

appellant Cindy Hill (Hill) in Florida. On March 20, 2002, the Bank filed the judgment in

Lubbock County pursuant to the Uniform Enforcement of Foreign Judgments Act (UEJA).

See TEX . CIV . PRAC . & REM . CODE ANN . §§35.001-35.008 (Vernon 1997). Hill filed a motion

to void the judgment on April 19, 2002, and it was overruled by operation of law on June




       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX. GOV’T
CODE ANN. §75.002(a)(1) (Vernon Supp. 2002).
3, 2002.2 Hill then filed a motion for new trial on July 11, 2002, which was denied by order

dated August 9, 2002. Notice of appeal was filed on September 9, 2002. The Bank has

now filed a motion to dismiss asserting that the notice of appeal was not timely filed.

          When a foreign judgment is filed in Texas under the UEJA, it becomes a final,

appealable judgment on the date of filing. Walnut Equipment Leasing Co., Inc. v. Wu, 920
S.W.2d 285, 286 (Tex. 1996). A notice of appeal must then be filed within 90 days after

the judgment is filed if a party timely asserts a motion for new trial. See TEX . R. APP . P.

26.1(a). Any motion to contest recognition of a foreign judgment filed within 30 days after

the filing of the foreign judgment operates as a motion for new trial. See Moncrief v.

Harvey, 805 S.W.2d 20, 23 (Tex. App.—Dallas 1991, no writ). Therefore, Hill’s notice of

appeal was due to be filed on June 18, 2002, but was not filed until September 9, 2002.

Furthermore, a timely motion to extend the deadline did not accompany or precede the

notice.

          The notice of appeal being untimely, we have no jurisdiction to consider this matter.

Consequently, it is dismissed for want of jurisdiction.



                                                                  Brian Quinn
                                                                     Justice

Do not publish.




       2
           On June 11, 2002, the trial court also entered an order denying the motion to void the judgment.

                                                     2